Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20, 24, 27 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although claim 16 would provide antecedent support for a recital of “the halophilic archeon,” Claim 16 does not provide antecedent basis for claim 20’s recital of “the … microorganism” or for claim 24’s recital of “the … microorganism.”
Claim 27 recites inter alia “incubating … under conditions which allow for the treatment of wastewater.”  As a matter of English diction, the word “which” introduces an unrestrictive clause modifying the noun immediately preceding the clause and points to an inherent attribute of that noun.  The word “that,” on the other hand, introduces a restrictive clause modifying the noun immediately preceding the clause restricting its scope to a specified attribute not common to all such nouns.  For example, 
I was born in a capital city which is the seat of the local, provincial, or national government.  
I was born in a city that has a large international airport.
The clause, “is the seat of the local, provincial, or national government,” is non-restrictive because the clause provides information about all capital cities.  In contrast, the clause, “that has a large international airport,” is restrictive because not all cities have a large international airport.
	It appears from the specification that the incubating “conditions” are those that allow for the treatment of wastewater generally, and “the waste water” recited in claim 27 in particular.  Applicant’s recitation in claim 27 of “incubating … under conditions which [rather than “that”] allow for the treatment of the waste water” calls into question the scope of those “conditions.”  This rejection may be overcome by amending “which” to “that”.
	Per claim 30, “said waste water” (at line 3) lacks antecedent basis elsewhere in claim 30 or in claim 16.
	The composition of Claim 16 requires an archaeon.  Per claim 27, it is unclear whether the halophilic microorganism with which the waste water of claim 27 is contacted in step (b) is necessarily an archaeon as the reference to “resulting in an aqueous composition according to claim 16” appears to suggest.  Leaving provision of the claim 16 archaeon to some implicitly required yet unspecified step fails to comply with §112(b).
Similarly, as noted above, the composition of Claim 16 requires an archaeon.  Per claim 30, it is unclear whether the cells of the halophilic microorganism recited in claim 30 line 2 is necessarily an archaeon as the reference to “the aqueous composition according to claim 16” appears to suggest.  Leaving provision of the claim 16 archaeon to some implicitly required yet unspecified step fails to comply with §112(b).

Reasons for Indicating Subject Matter Allowable Over Prior Art

    PNG
    media_image1.png
    323
    852
    media_image1.png
    Greyscale

Karbalaei-Heidari, Production, optimization and purification of a novel extracellular protease from the moderately halophilic bacterium Halobacillus karajensis, J Ind Microbiol Biotechnol (2009) 36:21-27, is cited of interest.
Karbalaei-Heidari describes cultivation not of a halophilic archaeon1, as claimed, but rather of a strain of a halophilic bacterium2, i.e., Halobacillus karanjensis strain MA-2, in aqueous culture media comprising less than 50 g/L sodium chloride, i.e., no sodium chloride, and at least 30 g/L of an alkali sulphate, e.g., at least 71.02 g/L (0.5 M) sodium sulphate, to wit:

    PNG
    media_image2.png
    506
    458
    media_image2.png
    Greyscale

…

    PNG
    media_image3.png
    40
    457
    media_image3.png
    Greyscale

Note that the Karbalaei-Heidari reference discloses increased protease production, e.g., 34.1 units vs. 28.5 units, when 0.5 M sodium chloride is replaced by 0.5 M sodium sulphate.
Bonfá, ThyssenKrupp, and Erdogmus describe utilitarian applications of halophilic archaea, e.g., ThyssenKrupp discussion of inter alia Haloferax mediterranei, but none of these references disclose culture media having not more than 50 g/l sodium chloride and the at least 30 g/L of an alkali sulfate.
These three references are generally directed to hydrocarbon metabolism whilst Karbalaei-Heidari is directed to protease production and recovery by a halophilic bacterium.  As tempting as it might be to conclude it would have been obvious to have reduced sodium chloride concentrations and increase sodium sulfate concentration in the archaea cultures of Bonfá, ThyssenKrupp, and Erdogmus given Karbalaei-Heidari’s teaching of higher protease activity when sodium sulfate replaced sodium chloride (Karbalaei-Heidari’s Table 2 data), none of the archaeon investigators were directed to protease production and isolation.  Similarly, as tempting as it might be to conclude it would have been obvious to have substituted a halophilic archaeon, e.g., ThyssenKrupp’s Haloferax mediterranei for Karbalaei-Heidari’s halophilic bacterium in the latter investigator’s sodium chloride-free / sodium sulfate-laden culture, there is insufficient motivation to substitute an archaeon adapted to grow on hydrocarbons into culture media engineered to encourage bacterial protease production.  On this record, only impermissible hindsight could justify the necessary modifications of prior art teachings to meet the claim 16 limitations.
Claims 16 – 19, 21-23, 25 – 26 are allowable.
Objection is made to claims 20, 24, 27 – 30 for dependence on a rejected base claim, but would be allowable if amended to overcome all claim objections and rejections not based on prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 An organism classified in the taxonomic domain of Archaea.
        2 An organism classified in the taxonomic domain of Bacteria.